GRIFFIN, J.
Appellant, Henry Norris Hall, appeals his sentence and the trial court’s refusal to allow him to withdraw his plea. Appellant contends that there was no agreement at the time of his plea that he could receive an increased sentence if he failed to appear at the scheduled sentencing. The prosecutor recited on the record at the plea hearing that such an agreement had been made, however. Appellant says the record is unclear, but we conclude otherwise. Apart from the dialogue before the prosecution and the court, there is the participation and total acquiescence by both the appellant and his defense counsel. We find no error.
AFFIRMED.
COBB and HARRIS, JJ., concur.